DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 7–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehrig et al. (US Pub. # 20070038111), hereinafter referred to as Rehrig, in view of Matsushita et al. (US Pat. # 7518292), hereinafter referred to as Matsushita.
Regarding claims 1, 11, 12, and 13, Rehrig teaches, “A method (claims 11–13: piezoelectric element as claimed in claim 1, including filling part that fills gap (ref. # 470, para. [0024]); structures arranged at interval of 30 µm or less (para. [0021])) for producing a piezoelectric element including a three-dimensional structure group [0018, 0021, 0024] having a plurality of three-dimensional structures formed in a plate-like or columnar shape (Fig. 3, 4; ref. # 347, 450, 460) with a width of 30 µm or less and a height of 80 µm or more [0021], the method comprising: a first process of fabricating a plurality of plate-like or columnar precursor shapes on a bulk material formed of a Pb-based piezoelectric material (Abstract; [0005]), wherein the plurality of plate-like or columnar precursor shapes is fabricated by cutting the bulk material to form grooves ([0005, 0021]; description of etching process “such as” RIE, but this is not the only solution, as described in [0005], where cutting is described; thus grooves are formed by any of the described methods).” Rehrig [0021] teaches wet etching, but not necessarily “a second process of reducing the width of the precursor shape to a predetermined value using an etching liquid.” However, Matsushita teaches the deficiencies of Rehrig (Fig. 1; col. 11, ln. 44–60). It would have been obvious to one skilled in the art at the time of filing to modify Rehrig’s invention to include a second process of reducing the width of the precursor shape to a predetermined value using an etching liquid.
The ordinary artisan would have been motivated to modify Rehrig’s invention for at least the purpose of finely controlling the material to the appropriate thickness. 
Notably, Yin et al. (US Pub. # 20040227429) also teaches the process of cutting, then wet etching (see at least claims 3, 13, and 27 of Yin et al.).
Regarding claim 2, Rehrig teaches, “wherein the precursor shape is formed to have a width of 80 µm or less and a height of 80 µm or more [0019].”  
Regarding claim 7, Rehrig teaches, “when performing etching in the second process, glass is caused to contact the etching liquid simultaneously (0019, 0024] wet etching taught by Rehrig contacting glass).”  
Notably, Ichikawa et al. (US Pub. # 20120068579) further teaches etching solution contacting glass (abstract).
Regarding claim 8, Rehrig teaches, “wherein resin having a predetermined viscosity is filled between a plurality of the three-dimensional structures, and an interval between a plurality of the three- dimensional structures is adjusted [0024].” {00735873 }3  
Regarding claim 9, Rehrig teaches, “wherein the interval between a plurality of the three-dimensional structures is adjusted using surface tension that occurs in accordance with viscosity of the resin filled between a plurality of the three-dimensional structures ([0024]; material fills in between and has surface tension).”  
Regarding claim 10, Rehrig teaches, “being used as a probe of an ultrasonic inspection apparatus (Abstract; [0002]).”
Claim(s) 4–6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehrig and Matsushita as applied to claim 1 above, and further in view of Fujii et al. (US Pub. # 20160027996), hereinafter referred to as Fujii.
Regarding claim 4, the combination of Rehrig and Matsushita do not appear to teach, “wherein, in the second process, the surface of the precursor shape is etched with an etching liquid containing fluoride; wherein the fluoride is ammonium fluoride; wherein, in the second process, the surface of the precursor shape is etched with an etching liquid containing chloride or nitric acid.” However, Fujii teaches the deficiencies of Rehrig and Matsushita (para. [0006, 0007, 0089, 0091–0094, 0111, 0141, 0148]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Rehrig and Matsushita’s invention to include wherein, in the second process, the surface of the precursor shape is etched with an etching liquid containing fluoride; wherein the fluoride is ammonium fluoride; wherein, in the second process, the surface of the precursor shape is etched with an etching liquid containing chloride or nitric acid.
The ordinary artisan would have been motivated to modify the combination of Rehrig and Matsushita’s invention for at least the purpose of etching the lead material with favorable etching solution, while also reducing residue.
Response to Arguments
Applicant’s arguments, see remarks (page 8), filed May 18, 2022, with respect to the rejection(s) of claim(s) 11–13 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rehrig and Matsushita.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach piezoelectric elements and methods of producing the elements, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852